Order of the Supreme Court, Westchester County, dated September 18, 1967, reversed, on the law, without costs, and plaintiffs’ motion for summary judgment denied. In our opinion, it was error to grant summary judgment. Defendants are entitled to have their explanation of what caused the accident tried and determined by a jury (Rosenthal v. Monastra, 27 A D 2d 749; Pfaffenbach V. White Plains Express Corp., 17 N Y 2d 132). Christ, Acting ,P. J., Brennan, Hopkins, Munder and Martuscello, J., concur.